                                                                                                   Reset Form

 1                                   UNITED STATES DISTRICT COURT
 2                                 NORTHERN DISTRICT OF CALIFORNIA
 3                                                   )
     U.S. COTTON, LLC
                                                     )            4:21cv2141-HSG
                                                         Case No: _______________
 4                                                   )
                                     Plaintiff(s),   )   APPLICATION FOR
 5                                                   )   ADMISSION OF ATTORNEY
             v.
                                                     )   PRO HAC VICE; ORDER
 6   A TO Z BEAUTY, LLC D/B/A                        )   (CIVIL LOCAL RULE 11-3)
     CLIGANIC                                        )
 7
                                     Defendant(s).   )
                                                     )
 8
         I, Matthew Jacob Ladenheim               , an active member in good standing of the bar of
 9   North Carolina                , hereby respectfully apply for admission to practice pro hac vice in the
10   Northern District of California representing: U.S. Cotton, LLC                             in the
     above-entitled action. My local co-counsel in this case is __________________________________,
                                                                Michael L. Rodenbaugh                   an
11   attorney who is a member of the bar of this Court in good standing and who maintains an office
12   within the State of California.
       MY ADDRESS OF RECORD:                               LOCAL CO-COUNSEL’S ADDRESS OF RECORD:
13    10224 Hickorywood Hill Ave, Suite 202               305 N. Second Avenue, #127
14    Huntersville, NC 28078                              Upland, CA 91786
       MY TELEPHONE # OF RECORD:                           LOCAL CO-COUNSEL’S TELEPHONE # OF RECORD:
15    (704) 599-8911                                      (415) 738-8087
       MY EMAIL ADDRESS OF RECORD:                         LOCAL CO-COUNSEL’S EMAIL ADDRESS OF RECORD:
16    mjl@thlip.com                                       mike.rodenbaugh@lozaip.com
        I am an active member in good standing of a United States Court or of the highest court of
17   another State or the District of Columbia, as indicated above; my bar number is: 29309        .
18       A true and correct copy of a certificate of good standing or equivalent official document from said
     bar is attached to this application.
19      I agree to familiarize myself with, and abide by, the Local Rules of this Court, especially the
     Standards of Professional Conduct for attorneys and the Alternative Dispute Resolution Local Rules.
20
         I declare under penalty of perjury that the foregoing is true and correct.
21
      Dated: 04/13/21                                               Matthew Jacob Ladenheim
22                                                                               APPLICANT

23
                                     ORDER GRANTING APPLICATION
24                             FOR ADMISSION OF ATTORNEY PRO HAC VICE
25       IT IS HEREBY ORDERED THAT the application of Matthew Jacob Ladenheim                    is granted,
     subject to the terms and conditions of Civil L.R. 11-3. All papers filed by the attorney must indicate
26   appearance pro hac vice. Service of papers upon, and communication with, local co-counsel
27   designated in the application will constitute notice to the party.

28   Dated: 5/4/2021
                                                               UNITED STATES DISTRICT JUDGE October 2012

     PRO HAC VICE APPLICATION & ORDER
